PER CURIAM.
We reverse Appellant’s sentence as to count III, which the state correctly concedes must be amended to reflect a misdemeanor conviction for simple assault.
We affirm Appellant’s sentence as a habitual offender, under count I, notwithstanding the court’s failure to make the requisite statutory findings, under section 775.041(l)(a)l. and 2., Florida Statutes (1991), which the record reflects was harmless error. Herrington v. State, 622 So.2d 1339, (Fla. 4th DCA 1993) (en banc). We certify to the supreme court the same question certified in Herrington.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED FOR MODIFICATION OF SENTENCE.
DELL, C.J., and STONE and WARNER, JJ., concur.